Citation Nr: 0704919	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  06-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
extensive active duty service, which included service in 
Nagasaki following World War II.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In a May 2004 statement the appellant indicated that in the 
rating decision there was a clerical error regarding the 
veteran's middle initial.  The veteran's correct  middle 
initial is noted on the title page and on the claims folder.  
The matter is hereby brought to the RO's attention.  In 
January 2007 the appellant testified at a Board hearing.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's January 2000 death certificate shows his cause 
of death to be Parkinson's due to Alzheimer's.  Private 
medical opinions from Dr. Smith, dated in June 1999, March 
2002 and December 2006 indicated that the veteran's dementia 
and psychosis were probably due to radiation exposure in 
Nagasaki following World War II.  Dr. Smith noted that the 
veteran's symptoms were similar to Alzheimer's and 
Parkinson's, however he opined that the veteran did not have 
Alzheimer's or Parkinson's disease.  

An August 1999 VA letter by a VA doctor noted that the 
Defense Threat Reduction Agency (DTRA) estimated that the 
maximum radiation dose a U.S. serviceman would have received 
as a result of duties in Nagasaki would be less than 1 rem.  
The VA doctor opined that it is unlikely that the veteran's 
neurological problems could be attributed to ionizing 
radiation while in Japan.  Significantly, however, the 
National Research Council (NRC) published a report on May 8, 
2003 that found the methods used by the DTRA to calculate 
reconstructed dose estimates, while generally valid for 
estimating average dose exposure, used methodology to 
calculate upper-bound doses for both external and inhaled 
exposures which often underestimated exposure and was highly 
uncertain.  As a result, in cases such as the present one, 
where the veteran claims exposure to radiation at Nagasaki, a 
request must be sent to the DTRA for a revised dose estimate.  
See Veterans Benefits Administration Fast Letters 03-31, 04-
20.  Afterwards, a VA opinion regarding the veteran's cause 
of death should be obtained in light of the conflicting 
medical evidence regarding the etiology of the veteran's 
disorders.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal and the 
case is being remanded, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) should be provided that includes an 
explanation as to the type of evidence that is needed to 
establish both a rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should request a revised dose 
estimate from the DTRA.  The information 
contained in the letter to DTRA should 
include information such as the veteran's 
name, branch of service and service 
number, Social Security number, 
organization or unit of assignment at the 
time of exposure and dates of assignment 
regarding the radiation-risk activity.  

3.  Afterwards, the veteran's claims 
folder should be sent to an appropriate VA 
examiner to ascertain the relationship, if 
any, between's the veteran's neurological 
disorders, to specifically include 
dementia, Parkinson's disease and 
Alzheimer's disease, and service.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's causes of death were 
causally related to his active duty 
service, including exposure to radiation 
in Nagasaki.  The examiner should also 
offer detailed reasons for agreeing or 
disagreeing with Dr. Smith's letters dated 
in June 1999, March 2002 and December 
2006, or the August 1999 VA opinion.  A 
detailed rationale for all conclusions 
expressed should be furnished.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



